DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 was filed after the mailing date of the Non-Final Rejection on July 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 – 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0322035 A1; hereinafter “Shi”) in view of Luo et al. (US 2019/0090143 A1; hereinafter “Luo”) and further in view of Kang et al. (US 2020/0389220 A1; hereinafter “Kang”).
For claim 11, Shi teaches a processor that detects a beam failure in a secondary cell (see paragraph 0090; , the MAC entity (of the wireless communication device) generates a BFRR MAC CE, which includes the identity of the serving cell, the RS type(s), and the identity(ies) of RS resource(s). The identity of serving cell (denoted as ScellIndexID in all the illustrated 
For claim 12, Shi teaches wherein the transmitter transmits the beam failure recover request in a primary cell or a primary secondary cell see paragraph 0105; SpCell may refer to the primary cell (PCell) of the master cell group (MCG) or the primary secondary cell (PSCell) of the secondary cell group (SCG) depending on whether the MAC entity is associated with the MCG or with the SCG, respectively. Otherwise the term SpCell refers to the PCell. In an embodiment, when the MAC entity determines that the beam failure recovery fails, the wireless communication device does the following and see paragraph 0106; (1) If the beam failure occurs on a special cell (SpCell), the wireless communication device declares a radio link failure. (2) If the beam failure occurs on a secondary serving cell(SCell) other than the SpCell, the wireless communication device reports the SCell failure to the network. The wireless communication transmits the SCell failure to the network via the SpCell or via other normally operating SCells).
For claim 13, Shi teaches detecting a beam failure in a secondary cell (see paragraph 0090; , the MAC entity (of the wireless communication device) generates a BFRR MAC CE, which includes the identity of the serving cell, the RS type(s), and the identity(ies) of RS resource(s). The identity of serving cell (denoted as ScellIndexID in all the illustrated examples below) indicates the serving cell on which beam failure occur; see paragraph 0105; SpCell may refer to the primary cell (PCell) of the master cell group (MCG) or the primary secondary cell (PSCell) of the secondary cell group (SCG) depending on whether the MAC entity is associated 
For claim 14, Shi teaches terminal and a base station (see paragraph 0032; a wireless communication system 100 in which the various embodiments described herein may be implemented. The communication system 100 includes several wireless communication devices (“wireless communication device” will sometimes be shortened herein to “communication device” or “device” for convenient reference). The communication devices depicted are a first communication device 102 (depicted as a user equipment (UE)), a second communication device 104 (depicted as a base station), wherein the terminal comprises: a processor that detects a beam failure in a secondary cell (see paragraph 0090; , the MAC entity (of the wireless communication device) generates a BFRR MAC CE, which includes the identity of the serving cell, the RS type(s), and the identity(ies) of RS resource(s). The identity of serving cell (denoted as ScellIndexID in all the illustrated examples below) indicates the serving cell on which beam failure occur; see paragraph 0105; SpCell may refer to the primary cell (PCell) of the master cell group (MCG) or the primary secondary cell (PSCell) of the secondary cell group (SCG) depending on whether the MAC entity is associated with the MCG or with the SCG, respectively. Otherwise the term SpCell refers to the PCell. In an embodiment, when the MAC entity determines that the beam failure recovery fails, the wireless communication device does the following and see paragraph 0106; (1) If the beam failure occurs on a special cell (SpCell), the wireless communication device declares a radio link failure. (2) If the beam failure occurs on a secondary serving cell(SCell) other than the SpCell, the wireless communication device reports the SCell failure to the network. The wireless communication transmits the SCell failure to the network via the SpCell or via other normally .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov et al. (US 2019/0058519 A1), Sang et al. (US 2019/0089579 A1), Guan et al. (US 2019/0229777 A1), Wu et al. (US 2020/0186218 A1), Takeda et al. (US 2020/80244413 A1), You et al. (US 2020/0322031 A1) and Ye et al. (US 2021/024346 A1) are cited to show a USER TERMINAL AND RADIO COMMUNICATION METHOD.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY MUI/Primary Examiner, Art Unit 2464